DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification has multiple typos: mixing “fluorescence/fluorescent” with “florescence/florescent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1/15/22  claim(s) receiving scan data of the patient's dentition comprising a plurality of 2D florescent images of the one or more teeth taken with the hand-held intraoral scanner operating in a second mode … displaying, on the 3D model in the user interface, a color representation of a florescence of the one or more teeth.  The definition of florescence/florescent is related to flowing or budding.  Images of teeth have nothing to do with flowering.  Similarly, dependent claims recite florescence/florescent in multiple places.  For the examination purpose, the Examiner assumes it is a typo and florescence/florescent was supposed to be fluorescence/fluorescent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-22 recite receiving and displaying florescent teeth images.  A skilled person had no idea how a teeth is able to flower.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 2012/0015316 A1) in view of Souza et al. (US 2014/0314291 A1) and Zheng (CN 106798540 A1).
Regarding Claim 1, Sachdeva discloses a method comprising: 
receiving scan data of a patient's dentition comprising a first set of two-dimensional (2D) images taken with a hand-held intraoral scanner operating in a first mode ([0169]: the second data set is three-dimensional image information of the patient's teeth, acquired via a suitable scanner 30, such as a hand-held optical 3D scanner, or other type of scanner.  [0171]: In one possible embodiment, the hand-held in-vivo scanning device is used which also incorporates a color CCD camera to capture either individual images or video); 
generating a three-dimensional (3D) model of one or more teeth using the first set of 2D images ([0171]: In the example of FIG. 1, the hand-held scanner 30 acquires a series of images containing 3D information and this information is used to generate a 3D model in the scanning node 31); 
receiving scan data of the patient's dentition comprising a plurality of 2D laser ([0157]: The essence of the invention disclosed herein is the ability to capture images from various sources that provide volumetric images, surface images that are 3-D or 2-D in nature, and may be static or dynamic, such as from CBCT, CAT, MRI, fMRI, ultrasound device, cameras that provide still photos, white light and laser based surface scanners, video cameras providing video images, tracking devices and digital camera); 
displaying, in a user interface (Fig.1: notice screen display 16), an image of the 3D model of the one or more teeth; displaying, on the 3D model in the user interface, a color representation of ([0171]: the virtual patient model could be created by a superposition of the following data sets: intra-oral scan of the patient's teeth, gums, and associated tissues, X-Ray, CT scan, intra-oral color photographs of the teeth to add true color (texture) to the 3D teeth models, and color photographs of the face, that are combined in the computer to form a 3D morphable face model. These data sets are superimposed with each other, with appropriate scaling as necessary to place them in registry with each other and at the same scale. These data sets are superimposed with each other, with appropriate scaling as necessary to place them in registry with each other and at the same scale); 
Sachdeva fails to explicitly disclose identifying one or more lesions on the one or more teeth; and annotating the one or more lesions on the 3D model in the user interface.
However Souza, in the same field of endeavor, teaches or suggests identifying one or more lesions on the one or more teeth; and annotating the one or more lesions on the 3D model in the user interface ([0011]: displaying the subject tooth with the suspected fracture or other lesion highlighted and displaying the generated index).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Souza into that of Sachdeva and to add above missing limitation in order to assist dentist or technician to focus on problem areas.
Sachdeva modified by Sourza fails to explicitly disclose the received scan data in the second mode is 2D fluorescent images of the one or more teeth.
However Zheng teaches An oral examination device for detecting a tooth region or alveolar bone region covered by the gingival tissue to support a user to find a periodontal disease pathogenic factor in the region to be detected, comprising: … a laser generator for emitting one of visible light, infrared light and ultraviolet light, the laser generator for emitting a laser beam to irradiate the detected region to excite the fluorescence spectrum; … a data exchange module for transmitting the fluorescence spectral information base to an external terminal device or an external cloud server for display or analysis (Claim 1).  Sachdeva discloses integrated various sources including camera and laser images ([0157]) and Zheng teaches the laser is able to capture fluorescence spectral information (fluorescent images) of teeth (Claim 1).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zheng into that of Sachdeva as modified and to add the limitation of receiving scan data of the patient's dentition comprising a plurality of 2D fluorescent images of the one or more teeth taken with the hand-held intraoral scanner operating in a second mode and displaying, in a user interface (Fig.1: notice screen display 16), an image of the 3D model of the one or more teeth; displaying, on the 3D model in the user interface, a color representation of a fluorescence of the one or more teeth derived from the plurality of 2D fluorescent images  in order to assist detecting the condition of dental or alveolar bone in a patient’s oral cavity as taught by Zheng (p.1 Technical field).

Regarding Claim 3, Sachdeva discloses wherein displaying, on the 3D model in the user interface, the color representation of the fluorescence of the one or more teeth comprises overlaying the color representation onto the 3D model ([0171]: These data sets are superimposed with each other, with appropriate scaling as necessary to place them in registry with each other and at the same scale ).

Regarding Claim 5, Souza discloses it had been known to a POSITA before the effective filing date of the claimed invention to annotate one or more lesions ([0011]).  Since caries is one type of teeth lesions, it would have been obvious to one of POSITA to add the limitation of wherein the one or more lesions comprise caries. The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 6, Souza discloses it had been known to a POSITA before the effective filing date of the claimed invention to annotate one or more lesions ([0011]).  Since plaque is one type of teeth lesions, it would have been obvious to one of POSITA to add the limitation of wherein the one or more lesions comprise plaque. The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 7, Sachdeva discloses wherein receiving scan data of the patient's dentition taken with the hand-held intraoral scanner in the first mode comprises scanning the patient's dentition using visible light (([0157]: The essence of the invention disclosed herein is the ability to capture images from various sources that provide volumetric images, surface images that are 3-D or 2-D in nature, and may be static or dynamic, such as from CBCT, CAT, MRI, fMRI, ultrasound device, cameras that provide still photos, white light and laser based surface scanners, video cameras providing video images, tracking devices and digital camera).

Regarding Claim 8, Sachdeva as modified further discloses further comprising receiving user input to change a rotation or zoom of the 3D model in the user interface (Sachdeva Fig.19. Souza [0058]: Zoom in/out utilities are also available, using a mouse or other data entry technique or device).

Regarding Claim 9, Sachdeva discloses capture images from various sources that provide volumetric images, surface images that are 3-D or 2-D in nature ([0157]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sachdeva to add the limitation of alternating between scanning the patient's dentition in the first and second modes to collect the first set of 2D images and the plurality of 2D fluorescent images of the one or more teeth since different image collections require different configurations and therefore have to be executed at different time.

Regarding Claim 10, Sachdeva as modified discloses further comprising receiving scan data of the patient's dentition comprising a plurality of 2D infrared images of the one or more teeth taken with the hand-held intraoral scanner operating in a third mode (Zheng Claim 16: The inspection apparatus according to claim 10, characterized in that the inspection apparatus further comprises an infrared imaging unit for performing infrared imaging of the detection area in a state where the laser generator does not emit laser light …).

Regarding Claim 11, Sachdeva discloses displaying both a 2-D view and a 3-D view of the mal-formed tooth ([0136] and Fig.37A).  Zheng teaches capturing infrared oral image (Claim 16).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Zheng into that of Sachdeva and to include the limitation of displaying, in the user interface with the 3D model of the one or more teeth, one or more 2D infrared images from the plurality of 2D infrared images.  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 13, Sachdeva as modified further discloses wherein receiving the scan data of the patient's dentition comprising the first set of 2D images comprises wirelessly receiving the scan data (Zheng Claim 25: wherein the laser transmitter and the image sensor are connected in such a manner as to be wirelessly connected).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 14, Sachdeva as modified discloses wherein annotating the one or more lesions comprises providing quantifying information (Souza discloses displaying the subject tooth with the suspected fracture or other lesion highlighted and displaying the generated index in [0011].  It would have been obvious to a POSITA before the effective filing date of the claimed invention to provide quantifying information if there exists more than one suspected fractures or other lesions to inform the dentist or technician).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 2012/0015316 A1) in view of Souza et al. (US 2014/0314291 A1) and Zheng (CN 106798540 A1) as applied to Claim 1 above, and further in view of Kilcher et al. (US 2014/0051040 A1).
Regarding Claim 2, Sachdeva as modified fails to disclose applying a sleeve adapted for emitting and fluorescence onto the hand-held intraoral scanner to generate the plurality of 2D fluorescent images of the one or more teeth taken with the hand-held intraoral scanner.
However Kilcher, in the same field of endeavor, discloses using a sleeve for protection purpose ([0033]: As shown in FIGS. 5A and 5B, the laser scanning assembly described above may be integrated into a handheld device 40 that may be partially or completely secured in the oral cavity. ... An exterior of the device 40 may be at least partially covered by a protective sleeve (not shown)).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kilcher into that of Sachdeva as modified and to include the limitation of applying a sleeve adapted for emitting and fluorescence onto the hand-held intraoral scanner to generate the plurality of 2D fluorescent images of the one or more teeth taken with the hand-held intraoral scanner in order to prevent laser pollution.

Regarding Claim 4, Sachdeva as modified fails to disclose collecting the scan data of the patient's dentition comprising the first set of two 2D images with the hand-held intraoral scanner operating in the first mode using a first sleeve on the hand-held intraoral scanner; applying a second sleeve for fluorescent imaging onto the hand-held intraoral scanner; and collecting the plurality of 2D fluorescent images of the one or more teeth with the hand-held intraoral scanner operating in the second mode using the second sleeve.
However Kilcher, in the same field of endeavor, discloses using a sleeve for protection purpose ([0033]: As shown in FIGS. 5A and 5B, the laser scanning assembly described above may be integrated into a handheld device 40 that may be partially or completely secured in the oral cavity. ... An exterior of the device 40 may be at least partially covered by a protective sleeve (not shown)).  Sachdeva discloses using various different oral scanners such as from CBCT, CAT, MRI, fMRI, ultrasound device, cameras that provide still photos, white light and laser based surface scanners, video cameras providing video images, tracking devices and digital camera ([0157]). A skilled person would have recognized that different scanners use different light/imaging source, therefore need different protection.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kilcher into that of Sachdeva as modified and to include the limitation of collecting the scan data of the patient's dentition comprising the first set of two 2D images with the hand-held intraoral scanner operating in the first mode using a first sleeve on the hand-held intraoral scanner; applying a second sleeve for fluorescent imaging onto the hand-held intraoral scanner; and collecting the plurality of 2D fluorescent images of the one or more teeth with the hand-held intraoral scanner operating in the second mode using the second sleeve in order protect users accordingly.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 2012/0015316 A1) in view of Souza et al. (US 2014/0314291 A1) and Zheng (CN 106798540 A1) as applied to Claim 11 above, and further in view of Kim et al. (US 2016/0331465 A1).
Regarding Claim 12, Sachdeva as modified fails to disclose displaying, in the user interface, a region marker on the 3D model of the one or more teeth corresponding to a location of a tooth or teeth shown in in the one or more 2D infrared images.
However Kim discloses it had been known to a POSITA in the medical image field to use a reference point to connect 2D and 3D images displayed on the screen (Fig.8 and [0110]: Furthermore, a reference point 803 indicated on the 3D model of (d) of FIG. 8 may be indicated on the 2D images of (a) to (c) of FIG. 8 at a location corresponding to the location of the reference point 803 indicated in (d) of FIG.8).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into that of Sachdeva as modified and to display, in the user interface, a region marker on the 3D model of the one or more teeth corresponding to a location of a tooth or teeth shown in in the one or more 2D infrared images in order to assist users to locate the region of interest easily.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 2012/0015316 A1) in view of Souza et al. (US 2014/031429 A1) and Zheng (CN 106798540 A1), and further in view of Kilcher et al. (US 2014/0051040 A1).
Regarding Claim 15, Claim 15 is in similar scope to the combination of Claim 1 and 2.  Therefore the rejections to Claim 1 and 2 are also applied to Claim 15.

Regarding Claims 16-18 and 19-21, Claims 16-18 and 19-21 are in similar scopes to Claims 5-7 and 9-11  Therefore the rejections to Claims 5-7 and 9-11 are also applied to Claims 16-18 and 19-21.

Regarding Claim 22, Claim 22 is in similar scope to Claim 15 except missing the last two limitations of Claim 15.  Therefore the rejection to Claim 15 is also applied to Claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613